DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:

No structure associated with the following limitations below is disclosed in the specification.  Additionally, the following limitations are not a part of a method claim.

 a) “wherein the rate of attenuation of a frequency component in any frequency range with reference to the resonance frequency of the load and the rate of attenuation of a frequency component in any frequency range with reference to the natural frequency of the telescopic boom in the luffing direction are changed based on a ratio between a coefficient of a swing in the horizontal direction and a coefficient of a swing in the luffing direction” (see claim 2 lines 1-6), and 

b) “wherein the rate of attenuation of a frequency component in any frequency range with reference to the resonance frequency of the load and the rate of attenuation of a frequency component in any frequency range with reference to the natural frequency of the telescopic boom in the swiveling direction are changed based on a ratio between a coefficient of a swing in the horizontal direction and a coefficient of a swing in a swiveling direction” (see claim 4 lines 1-6).

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following (see a and b below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

a) “wherein the rate of attenuation of a frequency component in any frequency range with reference to the resonance frequency of the load and the rate of attenuation of a frequency component in any frequency range with reference to the natural frequency of the telescopic boom in the luffing direction are changed based on a ratio between a coefficient of a swing in the horizontal direction and a coefficient of a swing in the luffing direction” (see claim 2 lines 1-6), and 

b) “wherein the rate of attenuation of a frequency component in any frequency range with reference to the resonance frequency of the load and the rate of attenuation of a frequency component in any frequency range with reference to the natural frequency of the telescopic boom in the swiveling direction are changed based on a ratio between a coefficient of a swing in the horizontal direction and a coefficient of a swing in a swiveling direction” (see claim 4 lines 1-6).

No structure for the above limitations are shown in the drawings.  Additionally, the following limitations are not a part of a method claim.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, this claim claims:

“A crane that generates a filtered control signal for an actuator, the filtered control signal being a control signal for the actuator in which a frequency component in any frequency range is attenuated at any rate” (see lines 1-3).

This limitation renders the claim indefinite for the following reason(s):

First, the limitation does not define any particular structure of the claimed crane.  The above limitation only appears to define an action of the crane.  As the claim is an apparatus claim, the limitation renders the claim indefinite because the scope of the claim is unclear, as the scope of the structure claimed is unclear.  What structure of this apparatus claim is the above limitation defining?  

Second, the limitation renders the claim indefinite because the limitation is unclear as to whether or not “an actuator” (see line 1) is being claimed as a part of the claimed crane.  Is the actuator a part of the claimed crane?     

For this office action, prior art that discloses or is obvious any structure (or any action) that accomplishes the above limitation(s) will be considered as reading onto or obvious to the above limitation(s). 

Further regarding claim 1, this claim claims:

“a resonance frequency of a swing of a load in a horizontal direction is computed based on a suspension length of a wire rope via which the load is suspended from a leading end of a telescopic boom” (see lines 4-6.
	
This limitation renders the claim indefinite for the following reason(s):

First, the limitation does not define any particular structure of the claimed crane.  The above limitation only appears to define an action of the crane.  As the claim is an apparatus claim, the limitation renders the claim indefinite because the scope of the claim is unclear, as the scope of the structure claimed is unclear.  What structure of this apparatus claim is the above limitation defining?  

Second, the limitation renders the claim indefinite because the limitation is unclear as to whether or not “a telescoping boom” (see line 6) is being claimed as a part of the claimed crane.  Is the telescoping boom a part of the claimed crane?  

For this office action, prior art that discloses or is obvious any structure (or any action) that accomplishes the above limitation(s) will be considered as reading onto or obvious to the above limitation(s). 
   

Further regarding claim 1, this claim claims:

“a natural frequency of the telescopic boom in a luffing direction is computed” (see line 7).

The limitation does not define any particular structure of the claimed crane.  The above limitation only appears to define an action of the crane.  As the claim is an apparatus claim, the limitation renders the claim indefinite because the scope of the claim is unclear, as the scope of the structure claimed is unclear.  What structure of this apparatus claim is the above limitation defining?  

For this office action, prior art that discloses or is obvious any structure (or any action) that accomplishes the above limitation(s) will be considered as reading onto or obvious to the above limitation(s). 

Further regarding claim 1, this claim claims:

“the filtered control signal being a signal in which a frequency component in any frequency range is attenuated at any rate with reference to the resonance frequency of the load and a frequency component in any frequency range is attenuated at any rate with reference to the natural frequency of the telescopic boom in the luffing direction” (see lines 8-13).

The limitation does not define any particular structure of the claimed crane.  The above limitation only appears to define an action of the crane.  As the claim is an apparatus claim, the limitation renders the claim indefinite because the scope of the claim is unclear, as the scope of the structure claimed is unclear.  What structure of this apparatus claim is the above limitation defining?  

For this office action, prior art that discloses or is obvious any structure (or any action) that accomplishes the above limitation(s) will be considered as reading onto or obvious to the above limitation(s). 
Regarding claim 2, this claim claims:

“wherein the rate of attenuation of a frequency component in any frequency range with reference to the resonance frequency of the load and the rate of attenuation of a frequency component in any frequency range with reference to the natural frequency of the telescopic boom in the luffing direction are changed based on a ratio between a coefficient of a swing in the horizontal direction and a coefficient of a swing in the luffing direction” (see lines 1-6)

This limitation renders the claim indefinite for the following reason(s):

First, the limitation does not define any particular structure of the claimed crane.  The above limitation only appears to define an action of the crane.  As the claim is an apparatus claim, the limitation renders the claim indefinite because the scope of the claim is unclear, as the scope of the structure claimed is unclear.  What structure of this apparatus claim is the above limitation defining?  

Second, the claim does not clearly define the parameters of “coefficient of a swing in the horizontal direction” (line 5-6) and “coefficient of a swing in the luffing direction” (line 6).  What are the parameters of these two coefficients?

For this office action, prior art that discloses or is obvious any structure (or any action) that accomplishes the above limitation(s) will be considered as reading onto or obvious to the above limitation(s). 

Regarding claim 3, this claim claims:

“A crane that generates a filtered control signal for an actuator, the filtered control signal being a control signal for the actuator in which a frequency component in any frequency range is attenuated at any rate” (see lines 1-3).

This limitation renders the claim indefinite for the following reason(s):

First, the limitation does not define any particular structure of the claimed crane.  The above limitation only appears to define an action of the crane.  As the claim is an apparatus claim, the limitation renders the claim indefinite because the scope of the claim is unclear, as the scope of the structure claimed is unclear.  What structure of this apparatus claim is the above limitation defining?  

Second, the limitation renders the claim indefinite because the limitation is unclear as to whether or not “an actuator” (see line 1) is being claimed as a part of the claimed crane.  Is the actuator a part of the claimed crane?     

For this office action, prior art that discloses or is obvious any structure (or any action) that accomplishes the above limitation(s) will be considered as reading onto or obvious to the above limitation(s). 

Further regarding claim 3, this claim claims:

“a resonance frequency of a swing of a load in a horizontal direction is computed based on a suspension length of a wire rope via which the load is suspended from a leading end of a telescopic boom” (see lines 4-6.
	
This limitation renders the claim indefinite for the following reason(s):

First, the limitation does not define any particular structure of the claimed crane.  The above limitation only appears to define an action of the crane.  As the claim is an apparatus claim, the limitation renders the claim indefinite because the scope of the claim is unclear, as the scope of the structure claimed is unclear.  What structure of this apparatus claim is the above limitation defining?  

Second, the limitation renders the claim indefinite because the limitation is unclear as to whether or not “a telescoping boom” (see line 6) is being claimed as a part of the claimed crane.  Is the telescoping boom a part of the claimed crane?  

Further regarding claim 3, this claim claims:

“a natural frequency of the telescopic boom in a swiveling direction is computed” (see line 7).

The limitation does not define any particular structure of the claimed crane.  The above limitation only appears to define an action of the crane.  As the claim is an apparatus claim, the limitation renders the claim indefinite because the scope of the claim is unclear, as the scope of the structure claimed is unclear.  What structure of this apparatus claim is the above limitation defining?  

For this office action, prior art that discloses or is obvious any structure (or any action) that accomplishes the above limitation(s) will be considered as reading onto or obvious to the above limitation(s). 

Further regarding claim 3, this claim claims:

“the filtered control signal being a signal in which a frequency component in any frequency range is attenuated at any rate with reference to the resonance frequency of the load and a frequency component in any frequency range is attenuated at any rate with reference to the natural frequency of the telescopic boom in the swiveling direction” (see lines 8-13).

The limitation does not define any particular structure of the claimed crane.  The above limitation only appears to define an action of the crane.  As the claim is an apparatus claim, the limitation renders the claim indefinite because the scope of the claim is unclear, as the scope of the structure claimed is unclear.  What structure of this apparatus claim is the above limitation defining?  

For this office action, prior art that discloses or is obvious any structure (or any action) that accomplishes the above limitation(s) will be considered as reading onto or obvious to the above limitation(s). 

Regarding claim 4, this claim claims:

“wherein the rate of attenuation of a frequency component in any frequency range with reference to the resonance frequency of the load and the rate of attenuation of a frequency component in any frequency range with reference to the natural frequency of the telescopic boom in the swiveling direction are changed based on a ratio between a coefficient of a swing in the horizontal direction and a coefficient of a swing in a swiveling direction” (see lines 1-6)

This limitation renders the claim indefinite for the following reason(s):

First, the limitation does not define any particular structure of the claimed crane.  The above limitation only appears to define an action of the crane.  As the claim is an apparatus claim, the limitation renders the claim indefinite because the scope of the claim is unclear, as the scope of the structure claimed is unclear.  What structure of this apparatus claim is the above limitation defining?  

Second, the claim does not clearly define the parameters of “coefficient of a swing in the horizontal direction” (line 5-6) and “coefficient of a swing in a swiveling direction” (line 6).  What are the parameters of these two coefficients?

For this office action, prior art that discloses or is obvious any structure (or any action) that accomplishes the above limitation(s) will be considered as reading onto or obvious to the above limitation(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kyllingstad (US Publication 2016/0194183 A1) in view of Mizui (US Patent 5,832,730).
Regarding claim 1, Kyllingstad discloses a method for reducing dynamic loads of cranes comprising:

A crane (1) that generates a filtered control signal (see paragraph 0114) for an actuator (at least one of boom winch 24 or hoist winch 36, see figure 2), the filtered control signal being a control signal (considered a control signal from one of boom speed controller 40, or hoist speed controller 42, see figure 1) for the actuator in which a frequency component in any frequency range is attenuated at any rate (see paragraph 0016, and paragraphs 0116-0117, figure 5, and claim 1 lines 18-22), wherein 
a resonance frequency of a swing of a load in a horizontal direction is computed (see paragraph 0072-0073, and claim 1, especially lines 9-17 of claim 1) based on a suspension length of a wire rope via which the load is suspended from a leading end of a boom (16, see figure 1), 
a natural frequency of the boom in a luffing direction is computed (see paragraph 0076 and 0097, also see figure 2), and 
the filtered control signal for the actuator is generated according to a luffing manipulation of the boom (see paragraph 0114, also note boom winch/top winch 24 controls luffing manipulation of the boom), the filtered control signal being a signal in which a frequency component in any frequency range is attenuated at any rate with reference to the resonance frequency of the load and a frequency component in any frequency range is attenuated at any rate with reference to the natural frequency of the boom in the luffing direction (see paragraph 0016, and paragraphs 0116-0117, figure 5, and claim 1 lines 18-22).

Kyllingstad does not explicitly disclose the boom is a telescopic boom.  

Mizui discloses a device and method for suppressing vibration of a working machine (see figures 1-6) and teaches of providing a telescopic boom (1, 2, and 3, see figure 1) to a working machine (the crane as shown in figure 1) that has vibration of the machine suppressed.

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Kyllingstad by substituting a telescopic boom for the non-telescopic boom of Kyllingstad, to increase the operating range of the crane of Kyllingstad, to increase the operating height of the crane of Kyllingstad, and/or to provide a telescopic boom to a working machine that has vibration of the machine suppressed as taught by Mizui.

Regarding claim 2, Neither Kyllingstad nor Mizui explicitly disclose: 

“wherein the rate of attenuation of a frequency component in any frequency range with reference to the resonance frequency of the load and the rate of attenuation of a frequency component in any frequency range with reference to the natural frequency of the telescopic boom in the luffing direction are changed based on a ratio between a coefficient of a swing in the horizontal direction and a coefficient of a swing in the luffing direction”

Kyllingstad teaches of attenuating a frequency component of a control signal for an actuator (24 or 36) of a crane (see paragraph 0016, and paragraphs 0116-0117, figure 5, and claim 1 lines 18-22).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Kyllingstad by changing the rate of attenuation of a frequency component in any frequency range with reference to the resonance frequency of the load and the rate of attenuation of a frequency component in any frequency range with reference to the natural frequency of the telescopic boom in the luffing direction based on a ratio between a coefficient of a swing in the horizontal direction and a coefficient of a swing in the luffing direction, to attenuate a frequency component of a control signal for an actuator of a crane as taught by Kyllingstad.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kyllingstad (US Publication 2016/0194183 A1) in view of Mizui (US Patent 5,832,730), and in further view of Vitovsky (US Publication 2014/0067111 A1).
Regarding claim 3, Kyllingstad discloses a method for reducing dynamic loads of cranes comprising:

A crane (1) that generates a filtered control signal (see paragraph 0114) for an actuator (at least one of boom winch 24 or hoist winch 36, see figure 2), the filtered control signal being a control signal (considered a control signal from one of boom speed controller 40, or hoist speed controller 42, see figure 1) for the actuator in which a frequency component in any frequency range is attenuated at any rate (see paragraph 0016, and paragraphs 0116-0117, figure 5, and claim 1 lines 18-22), wherein 
a resonance frequency of a swing of a load in a horizontal direction is computed (see paragraph 0072-0073, and claim 1, especially lines 9-17 of claim 1) based on a suspension length of a wire rope via which the load is suspended from a leading end of a boom (16, see figure 1), 
a natural frequency of the boom in a luffing direction is computed (see paragraph 0076 and 0097, also see figure 2), and 
the filtered control signal for the actuator is generated according to a luffing manipulation of the boom (see paragraph 0114, also note boom winch/top winch 24 controls luffing manipulation of the boom), the filtered control signal being a signal in which a frequency component in any frequency range is attenuated at any rate with reference to the resonance frequency of the load and a frequency component in any frequency range is attenuated at any rate with reference to the natural frequency of the boom in the luffing direction (see paragraph 0016, and paragraphs 0116-0117, figure 5, and claim 1 lines 18-22).

Kyllingstad does not explicitly disclose 1) the boom is a telescopic boom and 2) a natural frequency of the boom in a swiveling direction is computed.  

Regarding #1, Mizui discloses a device and method for suppressing vibration of a working machine (see figures 1-6) and teaches of providing a telescopic boom (1, 2, and 3, see figure 1) to a working machine (the crane as shown in figure 1) that has vibration of the machine suppressed.

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Kyllingstad by substituting a telescopic boom for the non-telescopic boom of Kyllingstad, to increase the operating range of the crane of Kyllingstad, to increase the operating height of the crane of Kyllingstad, and/or to provide a telescopic boom to a working machine that has vibration of the machine suppressed as taught by Mizui.

Regarding #2, Vitovsky discloses a method and control device for the low-vibrational movement of a movable crane element in a crane system (see figures 1-12) and teaches of calculating a natural frequency of a swiveling boom (18, paragraph 0076, and see figure 1) of a tower crane system (10, see figure 1a) to reduce the vibrations of the boom (see paragraphs 0020-0022, 0083-0091, and 0102-0111).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Kyllingstad by additionally calculating/computing a natural frequency of the boom in a swiveling direction, to reduce the vibrations of the boom as the boom is moving in the swiveling direction as taught by Vitovsky. 

Regarding claim 4, None of Kyllingstad, Mizui nor Vitovsky explicitly disclose:

“wherein the rate of attenuation of a frequency component in any frequency range with reference to the resonance frequency of the load and the rate of attenuation of a frequency component in any frequency range with reference to the natural frequency of the telescopic boom in the swiveling direction are changed based on a ratio between a coefficient of a swing in the horizontal direction and a coefficient of a swing in a swiveling direction”

Vitovsky teaches of attenuating a frequency component of a control signal (considered the control signal for motor 20) for an actuator (motor 20) of a crane (see paragraphs 0020-0022, 0083-0091, and 0102-0111).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the crane of Kyllingstad by changing the rate of attenuation of a frequency component in any frequency range with reference to the resonance frequency of the load and the rate of attenuation of a frequency component in any frequency range with reference to the natural frequency of the telescopic boom in the swiveling direction based on a ratio between a coefficient of a swing in the horizontal direction and a coefficient of a swing in a swiveling direction, to attenuate a frequency component of a control signal for an actuator of a crane as taught by Vitovsky.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/